As filed with the Securities and Exchange Commission on January 26, 2012 Registration No. 33-51017 811-07121 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 22 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 23 / X / (Check appropriate box or boxes) PUTNAM ASSET ALLOCATION FUNDS (Exact name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 30, 2012 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS, Vice President PUTNAM ASSET ALLOCATION FUNDS One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR , Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y Growth Fund PAEAX PAEBX PAECX PAGMX PASRX PAGYX Balanced Fund PABAX PABBX AABCX PABMX PAARX PABYX Conservative Fund PACAX PACBX PACCX PACMX PACRX PACYX Putnam Dynamic Asset Allocation Funds Prospectus Putnam Dynamic Asset Allocation Growth Fund* 1 |
